Title: Joel Yancey to Thomas Jefferson, 26 September 1819
From: Yancey, Joel
To: Jefferson, Thomas


					
						Dear Sir
						
							Poplar Forest
							26 Sept 19
						
					
					Sancho at  length acknowledges, that he is perfectly well,  & that he is willing to set out for Monticello by times in the morning, he was fully able to have followed you in 2 or 3 days but he appeared So unwilling to go and having been So dangerously ill, I thought it best to indulge him a week longer, I am here this Evening for the purpose of seeing that every thing necessary for his journey is ready, that he may not be delayed in the  morning. Johny Hemings and his 2 aids are well and going on with their work as usual Hepburn informed me he received a letter from you last monday, and that you would not be ready for him immediately, consequently, he said, that he had engaged to build a Mill for mr Clay, which would employ him  3 months, he sets about it directly, he finishd our thrashing machine yesterday, time enough for us to put it to work it does much better, than for several years past, tho not equal to what it was at first, perhaps it may be owing in some degree to the wheat straw being so excessively dry, that it snaps off close to the head, at the first touch of the  brakers very often, I desired him to give me a Bill of cost, as I wishd to send it you by Sancho, and told him as soon as it got to  hand, you would Draw on your friend at Lynchburg for the amount immediately, he Said it was time enough for that, but probably he would see me again next week
					Our Tobo is greatly injured by the Drought which continued  till last Tuesday night, that night and the next day more rain fell, than we had from the 12th June to that time, the Tobo has mended since the rains, and would I believe be good yet, that is standing, if we dared wait, we have fully ⅔ out now and I fear we shall be obliged to cutt before it is ripe as the season is getting late, the corn looks miserably Since we have got the fodder I do not think there will be a ⅓ of crop made in all this neighbourhood, hoping that you will be with us again in a few weeks and accept my best desires and exertions for your happiness
					
						
							Joel Yancey
						
					
				